Citation Nr: 9910088	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-34 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to 
November 1948.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 30 percent evaluation for the veteran's status 
post-operative total right knee replacement. 


FINDINGS OF FACT

The veteran's post-operative total right knee replacement is 
objectively manifested by parapatellar scars, abnormal bony 
architecture, and pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for status post-operative total right knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71(a), Diagnostic Code 5055 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record reveals that the RO granted service 
connection for right knee injury in September 1978 and 
assigned a 10 percent rating effective from February 1978.  
At that time, the RO considered the veteran's service medical 
records, which included evidence that the veteran was 
involved in an auto accident prior to service and reinjured 
his right knee while in boot camp.  During service, the 
evidence shows that the veteran underwent a surgical 
procedure to remove the medial meniscus.  The RO also 
considered the results from a VA examination that disclosed 
weakness of flexion and extension.  

Post-service records include VA outpatient records for 
treatment rendered from November 1979 to May 1982 that 
generally refer to the veteran's long history of right knee 
pain.  An April 1988 x-ray study discloses narrowing of the 
medial compartment with osteophytic changes on the medial 
knee joint and intercondylar imminence region and patella 
femoral compartments.  Marked osteophytic changes are noted 
along the femoral condyle lateral to the patella.  Also 
evident are some inferior changes in the inferior portion of 
the patella.  A VA x-ray study in May 1989 reveals 
degenerative changes, mostly at the medial joint space.  

In May 1996, the veteran underwent a VA examination during 
which his medical history with respect to his right knee 
injury was recited.  At that time, the veteran presented 
complaints of constant right knee pain that travels up and 
down his leg, and which interferes with his ability to sleep.  
Objective findings include 1) positive right knee swelling 
medial and lateral to the patella; 2) evidence of deformity 
at the junction of the L-shaped scar with 1/2 centimeter 
depression and lateral displacement of the patella; 3) valgus 
and varus maneuvers accompanied by great discomfort, making 
the maneuvers impossible to interpret; and 4) range of motion 
of flexion of 90 degrees and extension to 20 degrees.  
Diagnoses of multiple right knee injuries, previous knee 
surgery, chronic right knee pain, and significant 
degenerative changes of the right knee were rendered.  

A September 1996 VA hospital summary is also of record for 
right knee arthroplasty.  At that time, the veteran 
complained of a great increase in right knee pain and 
episodes of "buckling."  The veteran also reported that he 
can hardly sleep at night due to the pain and can only walk a 
few blocks before the pain requires him to stop and rest.  
The veteran followed a course of physical therapy and 
rehabilitation prior to discharge.  The record also includes 
a VA examination dated in November 1996 in which the veteran 
complained of chronic and severe right knee pain.  An 
examination revealed marked, generalized swelling, and 
tenderness 
to palpation in all areas of the knee.  A well healed scar 
was observed and range of motion was noted from zero to 90 
degrees of flexion.  The examiner compared 
x-ray findings from exams in May 1996 and September 1996 and 
noted that the more recent examination revealed the presence 
of a total knee arthroplasty.  A diagnosis was rendered of 
symptomatic residuals of total knee arthroplasty.

During an October 1997 VA examination, the examiner remarked 
that the veteran walks with a mildly antalgic gait on the 
right and constantly keeps the knee flexed at 10 degrees at 
least, unable to straighten the knee fully at heel-strike.  
Further noted was that the veteran was unable to walk on 
tiptoes or heels, but is able to get up on them without 
trouble.  Also, the veteran needs help to get up from the 
chair.  Also noted is that the veteran has two scars - one, a 
right medial parapatellar incision scar, measuring 
approximately 8 centimeters, nontender, but with slight 
fullness, and a second slightly curvilinear scar in the 
anterior midline, measuring 22 centimeters in length.  Both 
scars are not adherent to any deep structures.

The examiner also reported that the veteran's calf girth at 
maximum on the right is 37.5 centimeters and on the left is 
45 centimeters.  Four finger breaths above the patella, the 
thigh girth equals 48 centimeters.  The right lower extremity 
measured 95.5 centimeters and the left lower extremity 
measured 94 centimeters.  A slight fullness about the right 
knee was noted.  Flexion of the right knee is from 10 degrees 
to 95 degrees and there is evidence of mild medial and 
lateral laxity.  Further, the right knee does not open up in 
full extension medially on valgus stress.  Additionally noted 
was that there is more laxity in 30 degrees of flexion, but 
no subluxation or dislocation was evident.  Motion appears to 
be reasonably smooth, but the examiner stated that there is 
some warmth apparent on the right side.  There was some 
evidence of mild synovial thickening and even some mild fluid 
within the knee joint.

The examiner stated that there is no palpable tenderness 
medially or laterally in the right knee joint, and no 
problems in the popliteal fossa.  Patellar tracking appears 
normal without tenderness at the patella.  The veteran 
demonstrated some discomfort on valgus stress of the knee 
during testing for ligament laxity.  No neurovascular deficit 
was noted in the limb.  Diagnostic tests revealed a DePuy 
total knee arthroplasty without evidence of loosening, post-
traumatic degenerative joint disease, status post-operative 
total knee arthroplasty, and right leg length discrepancy.

In a June 1998 VA examination, the examiner noted that the 
veteran uses a velcro-type hinge brace and ambulates by cane.  
Also noted is that the veteran is unable to walk on his heel 
or toes and limps favoring the left.  A well healed large 
parapatellar scar measuring 23 centimeters and an eight 
centimeter medial parapatellar scar are evident, both of 
which are nontender.  No evidence of keloid formation or 
depression is present.  Further, the examiner noted that the 
right leg reveals normal neurovascular status, peripheral 
pulses are full and equal bilaterally.  Calf girth measured 
38 centimeters on the right and 45 centimeters on the left.  
Visualization of the right knee reveals abnormal bony 
architecture when compared to the left.  Further, the right 
knee appears stable to external stress; however, the examiner 
noted that it is hard to manipulate due to the veteran's knee 
pain.  Measurements taken from the veteran's iliac spine to 
the medial malleolus disclosed that he measures 91.2 
centimeters on the right and 89.6 centimeters on the left.  
The range of motion is flexion of +10 degrees to 95 degrees.  
The examiner reviewed the x-ray study dated in March 1998, 
which resulted in an impression of essentially satisfactory 
progress, right knee prosthesis.  In pertinent part, the 
diagnosis rendered at the time of the June 1998 examination 
was status post total right knee replacement with sequela and 
abnormal physical examination.  

In June 1998, the veteran had a personal hearing in which he 
stated that he continues to have severe pain and weakness, 
which has caused him to fall and injure his wrist.  
Transcript (T) at. 1.  He further testified that after the 
total right knee replacement, he underwent a year of physical 
therapy that consisted of weight lifting and training, and 
aerobic exercises in the swimming pool.  (T) at. 1.  The 
veteran also stated that he wears a metal brace on his right 
knee and still feels weakness in that area.  (T) at 2.  About 
one year earlier, the veteran reported that his knee gave out 
and he fell and broke his hand.  (T) at 3.  He stated that 
the doctor told he that him that he fell because of the 
weakness in his right knee.  (T) at. 3.  The veteran also 
stated that he used to take some medication for the pain, but 
it bothered him and he had to stop taking any further 
medication.  (T) at 3.  

The veteran testified that he wears a 5/8-inch lift in his 
left shoe so that he does not have a tilt.  (T) at 5.  He 
also stated that he has difficulty in getting up from a chair 
and that during the 1997 VA examination, he needed help to 
get up. (T) at. 5.  When asked about the level of pain that 
the veteran experiences on a scale of 1 to 10, the veteran 
responded "5 or 6."  (T) at 6.  When he sits or stands, the 
pain level rises.  (T) at. 6.  Also, the veteran stated that 
although the doctors have told him he needs to walk, he has 
difficulty in doing so because of the pain.  (T) at. 7.  
Also, the veteran stated that his knee clicks when he extends 
it and that he cannot extend it fully.  (T) at. 7.  The 
veteran's wife stated that the veteran is in worse condition 
after the surgery than he was before the surgery.  (T) at 8.  

Analysis

The issue in this case is whether he is entitled to an 
increased evaluation for his status post-operative total 
right knee replacement.  The veteran's right knee disorder 
currently is evaluated at 30 percent disabling.  As an 
initial matter, the Board finds that this veteran has 
reported increasingly severe symptoms, and as such, his claim 
is plausible.  Thus, this claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The Board notes that disability evaluations are determined, 
as far as practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  Each disability must be 
viewed in relation to its history with an emphasis placed on 
the limitation of activity imposed by that disability.  
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the rating process are considered adequate to compensate for 
loss of working time due to exacerbation or illnesses 
relative to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  
Initially, the Board notes that the current rating of 30 
percent assigned to the veteran's right knee disability is 
the appropriate evaluation.  

Diagnostic Code 5055 provides for a 100 percent evaluation 
for one year following implantation of the prosthesis.  With 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is assigned.  With intermediate degrees of weakness, pain, or 
limitation of motion, residuals of total right knee 
replacement are rated by analogy to Diagnostic Codes 5256, 
5261, and 5262. The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5055. With respect to these codes, 
the Board notes here that ankylosis is not contended or 
shown; thus, Diagnostic Code 5256 is not for application in 
this case.  Similarly, with respect to Diagnostic Code 5261, 
the evidence of record supports that the veteran's range of 
motion upon extension is limited to 10 degrees, which 
correlates to an assignment of 10 percent, well below the 
veteran's current 30 percent rating.  Thus, with regard to 
these findings, the objective data of the veteran's right 
knee impairment do not support a rating in excess of 10 
percent under Diagnostic Code 5261; thus, such code is not 
beneficial to the veteran in this case.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.  Furthermore, with respect to 
Diagnostic Code 5262, even though the evidence shows that the 
veteran uses a brace and ambulates by cane, there is no 
competent evidence of nonunion, malunion, or loose motion of 
the tibia or fibula.  Thus, Diagnostic Code 5262 does not 
apply to this veteran's right knee disability.

The Board emphasizes that the assignment of a rating is a 
factual determination, and based on the facts as presented 
earlier herein, the veteran's right knee disability does not 
warrant the next higher evaluation of 60 percent under 
Diagnostic Code 5055.  See Zink v. Brown, 10 Vet. App. 258, 
259 (1997) (per curiam affirmed).  Significantly, the veteran 
does not demonstrate chronic residuals consisting of severe 
painful motion or weakness in the right knee area.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5055.  Although the Board has 
reviewed the evidence of record in its entirety prior to 
making a final determination, it finds that the most 
probative evidence includes primarily, VA examinations 
conducted in October 1997 and in June 1998.  See Francisco v. 
Brown, 7 Vet. App. 55.

In particular, among the objective clinical findings noted in 
the 1997 examination report, the examiner noted that the two 
post-surgical scars evident on the right knee area are 
nontender and not adherent to any deep structure.  
Furthermore, as to range of motion of the right knee, the 
examiner reported that flexion of the right knee is from 10 
to 95 degrees with evidence of mild medial lateral laxity.  
The Board notes here that normal range of motion for the knee 
is from zero to 140 degrees as provided in the VA Schedule of 
Disability Ratings for musculoskeletal disabilities.  
38 C.F.R. § 4.71-3, Plate II (1998).  Also, at the time of 
examination, there was no subluxation or dislocation evident, 
and motion of the right knee appeared relatively smooth.  
Moreover, no palpable tenderness either medially or laterally 
was present, and there were no problems in the popliteal 
fossa.  Thus, although examination results demonstrate that 
the veteran has a mild antalgic gait on the right side, is 
unable to fully extend the knee, and has difficulty in 
getting up from a chair unaided, these findings do not equate 
to symptomatology associated with the rating criteria for a 
60 percent evaluation.  Essentially, the veteran has not 
presented competent objective evidence of chronic residuals 
consisting of severe painful motion and weakness in the right 
knee.  

Additionally, with respect to the June 1998 examination, well 
healed, nontender scars were noted without evidence of keloid 
formation or depression.  Furthermore, the examiner reported 
that the veteran's right knee appeared stable and in general, 
had progressed satisfactorily since his total right knee 
replacement.  Although there was some indication of abnormal 
bony architecture when compared to the left knee, and 
manifestations of some level of pain, symptomatology 
referable to the right knee does not rise to a level of that 
associated with chronic severity.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5055.  Thus, in this respect, a 60 percent 
evaluation is not applicable in this case and the current 30 
percent evaluation for the veteran's right knee disability is 
appropriate.

The Board recognizes that one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's medical history, demonstrated symptomatology, and 
current diagnosis.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  However, a change in a diagnostic code must be 
specifically explained, and cannot be altered without due 
consideration of the particular facts of a case.  See 
Pernorio v, Derwinski, 2 Vet. App. 625, 629 (1992); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
under Esteban v. Brown, 6 Vet. App. 259, 262 (1994), a 
veteran can be rated separately for manifestations of the 
same injury, where "none of the symptomatology for any one 
of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id.  
Additionally, such combined ratings do not constitute 
"pyramiding" prohibited by 38 C.F.R. § 4.14 (1998).  

In this veteran's case, the Board recognizes that the 
clinical evidence reported in both the October 1997 and June 
1998 VA examinations is indicative of a favorable limp to the 
left, resulting in the shortening of the veteran's left side.  
In this respect, Diagnostic Code 5257, pertinent to 
shortening of the lower extremity may be considered.  
38 C.F.R. § 4.71(a), Diagnostic Code 5275 (1998).  To 
determine whether the veteran's leg length discrepancy 
warrants an evaluation under this specific code, the Board 
must contemplate the measurement of both lower extremities 
from the anterior superior spine of the ilium to the internal 
malleolus of the tibia.  From this standpoint, as noted in 
the 1997 examination, the right lower extremity measured 95.5 
centimeters and the left lower extremity measured 
94 centimeters.  To warrant the minimum evaluation of 10 
percent under this code, the veteran must provide evidence of 
a difference of 3.2 centimeters to 5.1 centimeters.  In this 
case, there is a 1.5 centimeter of difference between the 
length of the right and left lower extremities.  Thus, in 
this respect, the veteran is not entitled to a compensable 
evaluation under this diagnostic code.  Moreover, during the 
1998 VA examination, the examiner reported lengths of 91.2 
centimeters on the right side and 89.6 centimeters on the 
left.  Such discrepancy also does not entitle the veteran to 
a rating under Diagnostic Code 5275.  Id.  In light of the 
above, the veteran is not entitled to a compensation under 
the diagnostic code related to shortening of the lower 
extremity.  Id.

Furthermore, the Board acknowledges that in cases of 
functional loss and impairment, under 38 C.F.R. §§ 4.10, 4.40 
(1998), evaluations must contemplate the lack of usefulness 
of the specific limb or joint in question.  Id.  In this 
vein, the Board has reviewed the entire clinical evidence of 
record and concludes that the veteran's symptomatology 
referable to his right knee disability does not indicate a 
degree of impairment beyond that which is considered within 
the 30 percent evaluation under Diagnostic Code 5055.  
Specifically, the evidence substantiates that there is no 
loosening, no tenderness around the site of the scars, and 
although the veteran does experience some difficulty in 
maneuvering the right knee, generally, the knee appears 
stable with normal neurovascular status and positive progress 
overall.  

The Board acknowledges that functional loss due to the 
affected joints is not subsumed into the diagnostic codes 
under which a veteran may be rated.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the Board has considered 
any weakness of pain and limitation of motion of the right 
extremity, and as such, has determined that, while there is 
evidence of pain, the record does not suggest that the pain 
results in such degrees of fatigability, incoordination, or 
restricted movement so as to warrant consideration over and 
above the current 30 percent rating under Diagnostic Code 
5055.  See  38 C.F.R. § 4.45 (1998).  Essentially, as noted 
during the June 1998 examination, symptomatology referable to 
the veteran's right knee demonstrates satisfactory progress 
of a total right knee replacement.

Thus, in view of the aforementioned, and in determining 
functional impairment, the Board has carefully considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45.  In this 
case, Diagnostic Code 5055 adequately addresses the criteria 
of pain, limitation of motion or weakness in the affected 
extremity in rating the residuals of prosthetic knee joint 
replacement.  As stated earlier, while there is objective 
evidence of pain, the record does not suggest that the pain 
results in functional impairment beyond what is contemplated 
by the 30 percent rating under Diagnostic Code 5055.  
38 C.F.R. § 4.71(a), Diagnostic Code 5055.  The Board does 
give credence to the veteran's assertions that he experiences 
pain and swelling in the right knee; however, there is no 
data of record to substantiate severity such that it results 
in impairment that rises to the level of an evaluation in 
excess of 30 percent.  Moreover, factors such as weakness, 
fatigability, or incoordination are not indicated on the 
record to an extent that would support the assignment a 
rating higher than 30 percent, as stated herein.  Id.  

The Board has considered the veteran's record in its entirety 
and all potential applicable law and regulations pertinent to 
this veteran's allegations and raised issues.  Schafrath v. 
Derwinski, 1 Vet. App. 589.  In light of the discussion 
above, and pursuant to VA law that requires that all doubt as 
to any matter be resolved in favor of the veteran, the Board 
concludes that an evaluation in excess of 30 percent is not 
warranted in this veteran's case.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's status post-operative total right knee replacement 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

